DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 is allowable. The restriction requirement of method of making a drill, claim 33 and 35-37 as set forth in the Office action mailed on 08/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 33 and 35-37 is withdrawn.  Claims 33, 35-37, directed to a method of making a drill are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 18. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 18-31, 33 and 35-36 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: Sampath et al. US 8,979,445 (hereafter--Sampath--) in view of George et al. US 7,140,815 (hereafter--George--) is the closest art of record.
claim 18, Sampath discloses as on Figure 5, a drill bit (30) comprising: a body having a first end (i.e. machining end 34), a second end (i.e. shank end 32) opposite the first end, and an axis of rotation (36) extending centrally through the body from the first end to the second end; a shank (38) adjacent the second end (32), the shank (38) configured to couple to a tool (column 3, lines 5-7); and a cutting head (40) adjacent the first end (34), the cutting head (40) including a pilot tip (47) and a cutting portion (48 and 50), the cutting portion (48 and 50) having first tip surfaces (48) and second tip surfaces (50) on opposite sides of the pilot tip (47), each first tip surface (48) extending radially outward from the pilot tip (47) to a corresponding second tip surface (50), each second tip surface (50) extending from a corresponding first tip surface (48) to an outer periphery of the body (see Figure 5), the first tip surfaces (48) defining a first tip angle (α2 times 2) through the axis of rotation that is less than 180 degrees (note that the value of α2 in an embodiment is 60˚, from the first tip surface to the axis of rotation 36.  Since the other of the first tip surfaces 48, located at an opposite side of the axis 36, is also 60˚, then the overall tip angle, through the axis of rotation is 120˚, which is less than 180 degrees), the second tip surfaces (50) defining a second tip angle (α3 times 2) through the axis of rotation (36) that is smaller than the first tip angle (column 3, line 39); wherein the pilot tip (47) includes an outer periphery surface that tapers relative to the axis of rotation at a small angle (α1) to provide a radial relief, the small angle being (preferably) within a range of 30 to 35 degrees.
George teaches that it is well known in the art of drilling to have a pilot tip (41) that includes an outer periphery surface (36) that tapers relative to an axis of rotation (A), at a small angle, gamma                         
                            γ
                        
                    .  The angle ranging between 10 degrees to 25 degrees.  Note specifically that George teaches on column 5, lines 44-54, that the importance of having a pilot tip disposed at an angle is that it will create a small center point or drill point at a center of a flat bottom hole, improves the stability and strength of the tool.  By increasing the angle gamma, the start up, stability and reduction in wobbling of the drill may be improved as desired by configuring the 
Also, since Sampath does, however, disclose that the small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation, is within a range; the range of the small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation constitute a defined value of the cutting tool. Therefore, the range of the small angle α1, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that this angle will depend on the specific material being machined and desired cutting edge strength when machining soft/hard materials and their desired penetration when machining these soft or hard materials based on the teachings of George.  As taught by George, a person having ordinary skill in the art of drilling would have also recognized that the value(s) of these angles will depend on the type of material being machined (the angle varies in slope depending on how easy is desired to penetrate a workpiece being machined); and desired cutting edge strength (less slope on the surface will provide more strength to the cutting edge when machining difficult to cut/ hard materials).  
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined small angle of the outer periphery surface of the pilot tip relative to the axis of rotation, were disclosed in the prior art by Sampath and taught by George, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s small angle α1 defined by the outer periphery surface of the pilot tip relative to the 
The closest prior art found, Sampath in view of George do not teach or suggest that each of the cutting portion’s first tip surface and second tip surfaces are “linear” and that each first tip surface extending radially outward from the pilot tip to a corresponding second tip surface “to form a vertex with the corresponding second tip surface”, and a further modification of the device of Sampath would require altering the way that the device of Sampath was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722